IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00056-CV

                    IN THE INTEREST OF C.E.T., A CHILD


                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 16-002950-CV-272


                                        ORDER

       We are in receipt of a document, filed on April 10, 2017. It is presumably from

appellants in this proceeding and neither requests relief nor is it in response to the letter

issued by the Court on March 30, 2017 in which we questioned whether we had

jurisdiction of the appeal. Rather, the document appears to be a draft order to be filled

out and signed by the district court in the proceeding below.

       Accordingly, the document received and filed on April 10, 2017 is stricken.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Document stricken
Order issued and filed April 19, 2017